Title: To James Madison from John Joy and Benjamin Joy, 26 April 1806 (Abstract)
From: Joy, John,Joy, Benjamin
To: Madison, James


                    § From John Joy and Benjamin Joy. 26 April 1806, Boston. “Being informed by letters from our brother George Joy that he is desirous of the office of Consul for Rotterdam, we take the liberty of forwarding to you the inclosed recommendation of him for that Station, and of requesting your kind offices to promote his views. He is acquainted with the French, Spanish & Dutch languages and is, we believe, in other respects well qualified for the office. Should it be agreeable to the President to appoint him to this trust we have no doubt but he will discharge the duties imposed on him by it with zeal and fidelity, and in such a manner as will prove satisfactory to the Government of the United States.”
                